Case 1-Ly-42000-cec DOC 40 Filed Oo/co/ly Entered VoiZo/ly LOI01L706

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

- peewee ee eee eee ene nee x
In Re: Chapter 11
Case No. 19-42688-cec
Renee Maslikhov,
Debtor,
on enen ne nnee mene screen nian nnn nnn nnn nnn ene eee X
AFFIDAVIT

I, Denrick Cooper, Esq., being duly sworn deposes and says that:

Adequate protection payments were being made to Standard Oil. During Chapter 13 debtor fell
behind when the payment from Standard Oil increased and she loss her rental income.

During the pending loss mitigation period (loan Modification), debtor did make adequate
protection payments to the trustee, Michael Macco and not Standard Oil as is required by the loss
mitigation procedure in the Eastern District Bankruptcy Court. See Exhibit from Trustee. Once
modification was denied, debtor started making payments directly to Standard Oil until case was
dismissed.

The Prior chapter 13 case was dismissed because there was a sale which the husband refused to
sign closing documents.

Debtor dismissed case because there was a signed contract for the sale of the property in which
all creditors would be paid in full. Said contract went to closing, then husband refused to sign deed, thus
deed could not be transferred.

Sergei Maslikhov was always aware of the closing and scheduling of the closing. See Email
dated 2/1/2019

No adequate payment is now needed as there is over $500,000 equity in the property. Chapter 11
plan will be financed from the sale of the property for which there is a contract.

No need to show substantial change in financial circumstances, because property will be sold and
all creditors paid in full at closing.

 

Denrick Cooper, Esq.
Sw

H+]

   

S

  

otary Public

BEVERLY G. PERKINS
Commissioner of Deede
City of New York - No. 3-3639
Certificate Filed in Queens County
Commission Expires: July 1, 20 ‘4

 
 

Case 1-1y-42000-ce@C DOC 40 Filed Vo/Zo/ly Entered Vo/Zo/ly LOIOLVS
5/24/2019 Re: Renee Butler and Sergei Maslikhov

From: Benrick Gooper <cooperlegal@acl.com>
*" To: viadlor <viladior@verizon.net>

Subject: Re: Renee Butler and Sergei Maslikhov
Date: Fri, Feb 1, 2019 4:22 pm

Attachments: Renee Butler-contract.pdf (940K), Renee Butler-payoff.pdf (175K)

 

PLEASE SEE ATTACHED CONTACT AND PAYOFF LETTER.

DENRICK COOPER, PC.
718-479-9500

ooo Original Message-----
< From: Vladimir Matsoiborchuk <vladlor@verizon.net>
To: 'Denrick Cooper’ <cooperiegal@aol.com>
Sent: Fri, Feb 1, 2019 9:06 am
Subject: RE:

I do not see the contract of sale. My client wants the proceeds be kept in my escrow account.

From: Denrick Cooper [mailto:cooperlegal@aol.com]
Sent: Thursday, January 31, 2019 4:53 PM

To: vladlor@verizon.net

Subject: Re:

Dear Mr Matsoiborchuk,
These are the documents pertaining to the transfer of real property which is owned by both parties.

As I mentioned to you in our conversation, this property is in foreclosure and will be sold in auction on the
courthouse steps if this transaction is not closed in a timely fashion.

A closing date was set for January 31st but had to be adjourned in order for your client to obtain representation. I
am proposing that we close this transaction, pay off the foreclosing banks, reasonable closing costs including
real estate broker, real estate attorney, title costs and so on with the balance held in escrow until the divorce
proceeding is completed.

In the alternative, your client and my client will both be losing financially because of ongoing exorbitant
foreclosure costs.

Closing is adjourned until Monday, February 4th. Please inform if you and your client will be at the closing.
Then I will provide all relevant information in relationship to time and place.

Thanks for your attention.

Denrick Cooper, Esq

-----Original Message-----

From: Vladimir Matsoiborchuk <vladlor@verizon.net>
To: 'Denrick Cooper’ <cooperlegal@aol.com>

Sent: Thu, Jan 31, 2019 3:48 pm

Subject: RE:

https://mail.aol.com/webmail-std/en-us/PrintMessage 12

 
 

Case 1-1l¥-426s80-cec Doc 2@O Filed Od/2o/19 Entered O3/20/19 LO'O1:038

5/24/2019 Re: Renee Butler and Sergei Maslikhov

Dear Mr. Cooper, I just assumed representation of Mr. Maslikhov in his divorce proceeding and I have no idea what the
documents you e-mailed are about.

Please provide a detailed explanation what these documents represent and why my client should be involved.

Please also provide detailed information about divorce action filed by your client against her husband in September 2016.

Sincerely,
Vladimir Matsiborchuk, Esq.

From: Denrick Cooper [mailto:cooperlegal@aol.com]
Sent: Thursday, January 31, 2019 2:21 PM

To: vladlor@verizon.net

Subject:

https://mail.acl.com/webmail-std/en-us/PrintMessage 2/2

 
